Citation Nr: 0314630	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sinusitis to 
include as secondary to a service-connected disability. 

2.  Entitlement to service connection for sleep apnea to 
include as secondary to a service-connected disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to an increased rating for a low back strain 
with degenerative disc disease and left radiculopathy, 
currently rated as 40 percent disabling. 

5.  Entitlement to an increased rating for a hiatal hernia, 
currently rated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for a 
tonsillectomy.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 

(The issues involving service connection for sinusitis, 
increased ratings for a low back strain with degenerative 
disc disease and left radiculopathy, a hiatal hernia, 
residuals of a tonsillectomy, as well as a TDIU will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1969.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The Board remanded the case in 
September 1999 for additional development.  That development 
has been accomplished, and the case is once again before the 
Board. 

The Board is undertaking additional development concerning 
the issues involving service connection for sinusitis, and 
increased ratings for low back strain with degenerative disc 
disease and left radiculopathy, a hiatal hernia, residuals of 
a tonsillectomy, as well as a TDIU.  See VAOPGCPREC 1-2003 
(May 21, 2003); 38 U.S.C.A. § 7104(c) (West 2002); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Upon its 
completion, the Board will provide appropriate notice of the 
development and, after giving the notice, reviewing the 
veteran's response, and obtaining a waiver of initial 
consideration of the obtained evidence or remanding the case 
to the RO for readjudication, the Board will prepare a 
separate decision addressing these issues.  

The Board also notes that service connection for chronic 
obstructive pulmonary disease was denied in a January 2003 
rating decision.  In May 2003, a notice of disagreement with 
this determination was received at the Board.  In that 
document, the veteran also requested review by a Decision 
Review Officer (DRO).  It is not apparent from the file that 
this document was ever received by the RO,  Thus, this matter 
is referred to the RO for appropriate action as the notice of 
disagreement as to that issue must be filed with that office 
and since the veteran has apparently requested DRO review of 
that decision.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (hearing testimony 
before the Board, even though given within the one-year 
notice of disagreement filing period, cannot constitute a 
valid notice of disagreement because it was taken before the 
Board and not the RO); see also 38 C.F.R. § 20.300(2002); 54 
Fed. Reg. 34334 (1989), supplementary information to proposed 
regulations. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate each of his claims addressed in this decision, 
and has obtained and fully developed all evidence necessary 
for the equitable disposition of the claims.  

2.  The veteran's sleep apnea is not related to service or to 
his service-connected tonsillectomy.

3.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 
3.310 (2002).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1154, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for sleep apnea and 
PTSD.  For the reasons set forth below, the Board finds that 
the preponderance of the evidence is against each of these 
claims.  In the interest of clarity, the Board will initially 
discuss whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant factual background, and an analysis.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  The RO has secured the 
veteran's service medical records, as well as VA and private 
medical records identified by the veteran and his 
representative.  Pursuant to the Board's September 1999 
remand, the veteran was afforded appropriate VA examinations 
to determine the nature and etiology of his sleep apnea.  He 
also underwent a VA psychiatric examination by a Board of two 
psychiatrists to determine whether a diagnosis of PTSD is 
tenable.  Under these circumstances, the Board finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issues on 
appeal have been made by the agency of original jurisdiction.
 
The Board further observes that the discussions in the rating 
decisions of January 1996, June 1996, March 1997; the 
statements of the case issued in February 1996 and July 1996; 
the supplemental statements of the case issued in February 
1997, January 1998, January 1999, and November 2002, as well 
as various letters by the RO and the Board have informed the 
veteran of the information and evidence necessary to 
substantiate his claims.  In these documents, the RO notified 
the veteran of the evidence he was expected to obtain and 
which evidence, if any, VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The RO also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
In a March 2003 letter, the Board notified the veteran of the 
VCAA and asked the veteran to notify VA of "any additional 
information or evidence that you want us to try to get for 
you."  The RO also informed the veteran that he could 
contact that office by telephone if he had any questions or 
needed assistance with his claim.  The veteran subsequently 
submitted additional evidence to the Board with a written 
waiver of RO consideration in response to the Board's January 
2003 letter.  

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claims and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claims at the 
present time is appropriate.

II.  Discussion

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Generally, service connection requires the following 
three elements: (1) medical evidence of a current disability; 
(2) medical, or in appropriate cases, lay evidence of an in-
service disorder; and (3) medical evidence of a causal 
connection or nexus between the in-service disorder and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2002).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Sleep apnea

The veteran was treated in service on several occasions for 
tonsillitis.  In September 1970, the RO granted service 
connection for tonsillitis with history of streptococci 
etiology.  The veteran now claims that he currently suffers 
from sinusitis and sleep apnea as a result of his service-
connected tonsillitis.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
his claim for service connection for sleep apnea. 

The veteran's service medical records show that he was 
treated for sinus complaints diagnosed as sinusitis in 
December 1968 and October 1969.  His separation physical 
examination in December 1969 noted a history of "sinus 
trouble this year."  None of the veteran's service medical 
records mentions sleep apnea. 

An August 1970 VA examination report noted the veteran's 
history of sinus infections and provided a diagnosis of 
chronic sinusitis.  However, no findings of sinusitis were 
objectively shown on physical examination.  For example, no 
evidence of sinus discharge was shown, and X-rays disclosed 
no evidence of inflammation or signs of a sinus infection. 

VA outpatient treatment records dated from 1982 to 1992 show 
occasional references to sinus complaints which were often 
associated with acute infection.  X-rays of the sinuses in 
January 1983 were normal with no evidence of defects, 
mucoperiosteal reaction, or air-fluid levels within the 
sinuses.  An October 1992 report noted the veteran's 
complaints of nasal congestion and sinus drainage associated 
with pharyngitis, bacterial rhinitis with conjunctivitis, and 
questionable sinusitis. 
 
The veteran was hospitalized by VA in June 1985 where he 
underwent a sleep apnea study following repeated complaints 
of awakening at night with shortness of breath, daytime 
lethargy and chronic fatigue.  It was noted that the veteran 
had a long history of swollen, painful tonsils and recurrent 
episodes of pharyngitis.  The veteran also reported shortness 
of breath and odnophagia.  Testing revealed a moderate degree 
of obstructive sleep apnea with periodic breathing 
approximately 30 percent by oximetry.  As a result, a 
tonsillectomy and palatoplasty were performed to alleviate 
his sleep apnea.  Findings during surgery revealed large 
bilateral tonsils with redundant palatomucosa.  The veteran 
did well postoperatively and was released shortly thereafter.  
The diagnoses included hypertrophied tonsils and sleep apnea. 

At a VA examination in June 1993, the veteran reported a 
history of sinus difficulty for many years.  He also reported 
intermittent headaches.  He said he underwent surgery for 
sleep apnea in 1984, with recurrence of symptoms a year 
later.  He also indicated that he used an oxygen mask at 
night.  A physical examination revealed no significant 
findings, with no swelling or tenderness of the paranasal 
sinuses.  The septum had a slight irregularity at the midline 
but no evidence of obstruction.  The examiner concluded with 
a diagnoses of (1) history of allergic rhinitis, with no 
active findings, and (2) history of sleep apnea, post-
surgical treatment in 1984 involving tonsillectomy and 
partial resection of the soft palate.  No diagnosis involving 
a chronic sinus disorder was provided. 

VA outpatient treatment records dated since 1992 show 
occasional treatment for sinusitis and sleep apnea.  Of 
particular relevance, an April 1996 treatment record includes 
a medical opinion that the veteran's "tonsils were the most 
probably cause of his sleep apnea and throat irritation as 
well as impeding sinus drainage from mid-ear level."  Other 
than this opinion, the remainder of these records do not 
contain any medical opinion concerning the etiology or date 
of onset of the veteran's sleep apnea. 

The veteran underwent an additional VA examination in May 
1996, at which time he presented with a history of sinus and 
ear infections causing chronic pain in his forehead, anterior 
nasal drainage, nasal obstruction, and difficulty swallowing.  
A physical examination revealed moderately severe nasal 
airway obstruction and enlarged inferior turbinates.  The 
diagnoses included sleep apnea and rhinitis medimentosa 
secondary to chronic usage of decongestant nose sprays.   

The veteran testified before a hearing officer at the RO in 
January 1997 concerning the onset of his sinusitis and sleep 
apnea.  The veteran essentially maintained that his sinusitis 
began in service while stationed in Iceland.  He also 
testified that his sleep apnea was caused by scar tissue from 
the tonsillectomy performed by VA in 1985, which also 
worsened his sinus condition.  He said his symptoms were 
initially relieved by the surgery but returned six months 
later.  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in January 2000 to determine whether his 
sinusitis and sleep apnea were related to service or to his 
service-connected tonsillectomy.  During the interview, the 
veteran's only complaints included dry mouth, difficulty 
swallowing, and swollen glands on the left side of his neck.  
A physical examination revealed enlarged inferior nasal 
turbinates which significantly narrowed his pharyngeal 
airway.  On the side of the throat, the lateral pharyngeal 
walls were pushed in due to obesity.   The examiner's 
diagnostic assessment noted:

The [veteran] has moderately severe obesity.  He 
has enlarged inferior turbinates, the large tongue, 
and the protruding lateral pharyngeal walls, which 
severely narrow his pharyngeal airway.  In 
addition, the [veteran] has evidence on exam of 
gastroesophageal reflux disease.  The [veteran] 
currently has airway obstruction and sleep apnea.

In regard to the etiology of the [veteran's] 
problems as far as his ENT problems, I don't see 
any relation to them being service-related.  His 
problems with airway obstruction back in the 
military were not service-induced.  A lot of his 
problems that he is currently having with his 
airway are because of his obesity.  The enlarged 
inferior turbinates, again, are not service 
related. .... I find the above described findings, 
which I don't feel are service-related nor are they 
related to the uvulopalatopharyngoplasty or 
tonsillectomy that he had during active service. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for sleep apnea.  The evidence does 
not establish that sleep apnea is related to service or to 
his service-connected tonsillitis.  Sleep apnea is clearly 
not shown in service.  Further, the Board finds that the 
veteran's sleep apnea was neither caused nor aggravated by 
his service-connected tonsillitis.  The only medical evidence 
in support of the veteran's claims is the April 1996 VA 
outpatient treatment report wherein a VA clinician states 
that the veteran's "tonsils were the most probably cause of 
his sleep apnea and throat irritation as well as impeding 
sinus drainage...[.]"  However, no evidence indicates that the 
clinician reviewed the veteran's claims file, thereby 
significantly diminishing the probative value of this 
opinion.  In Swann v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court held that, without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the facts alleged by the veteran.  As such, this 
opinion relating the veteran's sleep apnea to his service-
connected tonsillitis has little probative value.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).

In January 2000, however, a VA examiner reviewed the 
veteran's claims file, interviewed the veteran, and reported 
findings from a physical examination before concluding that 
the veteran's sleep apnea was not related to service or to 
his service-connected tonsillitis.  Instead, the examiner 
attributed the veteran's sleep apnea to his obesity.  Since 
this opinion was rendered following a review of the record, 
the Board affords it greater probative value than the opinion 
contained in the April 1996 VA outpatient treatment record.  
The Board also finds that the VA examiner provided an 
adequate statement of reasons and bases with references to 
the factual record, and based on a review of all of the 
relevant evidence of record, examination of the veteran, and 
knowledge and skill in analyzing the data.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .")  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sleep apnea.

The Board observes that the veteran is sincere in his belief 
that his sleep apnea had its onset in service and was 
worsened by his service-connected tonsillitis.  However, as a 
layperson without medical expertise or training, his 
statements are insufficient to prove his claims.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are not 
competent to render medical opinions); see also 66 Fed. Reg. 
45,620, 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
As such, the veteran's statements are of limited probative 
value, especially in light of the medical evidence which 
fails to support either theory of service connection. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for sleep apnea.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Thus, the appeal is denied.

B.  Post-traumatic stress disorder

To establish entitlement to service connection for PTSD, the 
veteran must submit (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2002).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for posttraumatic stress 
disorder will vary depending on whether or not the veteran 
was "engaged in combat with the enemy."  Id. 

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  The term "combat" is 
defined to mean "a fight, encounter, or contest between 
individuals or groups" and "actual fighting engagement of 
military forces."  VAOPGCPREC 12-99 (Oct. 1999) citing 
WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The phrase 
"engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, the veteran claims that he suffers from PTSD as 
a result of noncombat stressors he experienced while 
stationed in Iceland.  The veteran related that his primary 
stressor involved an incident in which an aircraft he had 
worked on experienced engine failure and crashed somewhere in 
Iceland.  He said he did not know if the pilot, Captain 
[redacted], survived the crash.  In an August 1998 letter, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) confirmed that on March 25, 1968, an F-102 
aircraft experienced engine failure east of Keflavik 
International Airport in Iceland.  The aircraft exploded upon 
impact in a remote area.  Captain [redacted] ejected 
safely and was picked up by a helicopter.  The record 
therefore confirms the veteran's in-service stressor.

However, the veteran's claim fails because the preponderance 
of the evidence is against a finding that he suffers from 
PTSD.  The Board notes that the record contained numerous VA 
and non-VA medical records showing that the veteran suffers 
from multiple psychiatric diagnoses other than PTSD, 
including anxiety reaction with somatic complaints, anxiety 
neurosis, generalized anxiety disorder with panic attacks, 
obsessive compulsive personality disorder, and panic disorder 
with mild agoraphobia.  However, the only issue on appeal 
concerning the veteran's psychiatric complaints involves 
PTSD, which is a specific anxiety disorder.  

The only medical evidence showing a diagnosis of PTSD 
includes two VA outpatient treatment records and a clinical 
evaluation in connection with the veteran's claim for Social 
Security Administration (SSA) benefits.  A November 1992 VA 
outpatient treatment record noted a provisional diagnosis of 
PTSD.  The veteran was evaluated by a VA Readjustment 
Counseling Therapist in December 1992, at which time the 
veteran related the episode in which an aircraft he had 
worked on crashed while stationed in Iceland.  The veteran 
was administered several tests including the Beck Depression 
Inventory, which revealed a score in the "severe" range 
which is often found among patients with PTSD; and the Impact 
of Event Scale Revised, which produced a score that placed 
the veteran slightly above the mean for intrusive and 
avoidant symptoms for PTSD.  The therapist concluded that 
these scores support a diagnostic impression of PTSD which is 
exacerbated by obstructive sleep apnea.  

In October 1997, the veteran was evaluated by a physician at 
Family Mental Health in connection with his claim for SSA 
benefits.  During the interview, the veteran explained that 
he worked as a crew chief for an aircraft that went down 
while stationed in Iceland.  He explained that two other 
planes went down and that the "Russians were penetrating 
their zone."  Based on the interview and findings from a 
mental status examination, the physician diagnosed the 
veteran as having PTSD, generalized anxiety disorder, panic 
disorder, and major affective disorder. 

The remainder of the evidence, however, shows that the 
veteran does not suffer from PTSD.  The Board notes that 
three VA examiners specifically determined that the veteran 
does not meet the criteria for PTSD.  At a June 1993 VA 
examination, a VA examiner recorded the veteran's stressor 
involving the crash of an aircraft he had worked on, as well 
as the anxiety related to having been told that the 
"Russians are penetrating our zones all over the world."  
Following the interview and a mental status examination, the 
examiner concluded that the veteran did not meet the criteria 
for PTSD based on the stressors described by the veteran. 

The veteran was also examined by a Board of two VA 
psychiatrists in February 2000, both of whom interviewed the 
veteran and reviewed the four-volume claims file.  The 
veteran also underwent psychological testing, which included 
PTSD sub-scales, the Millon Clinical Multiaxial Inventory 
Form II (MCMI-II) and the Personality Assessment Inventory 
(PAI).  The psychiatrists explained that testing revealed a 
profile that was rare and did not resemble the types of MCMI-
II profiles typically found in individuals suffering from 
PTSD (not only combat related, but PTSD from a variety of 
causes).  The profile suggested a mild to moderate level of  
anxiety with depression in a veteran with permanent 
antisocial, aggressive and schizoid personality traits.  In 
addition, the PAI profile was most frequently associated with 
diagnoses of major depressive disorder, dysthymic disorder or 
any number of anxiety disorders.  Based on these findings, 
the psychiatrists provided the following opinion:

The examination did not support the diagnosis of 
PTSD.  Despite the fact that the veteran meets 
some criterion of PTSD, the criterion he meets 
are also consistent with dysthymic disorder, 
recurrent major depression and panic disorder.  
Although his claimed stressor has been verified, 
this stressor is not felt to be of sufficient 
severity to meet the DSM-IV criterion.  He did 
not witness the crash firsthand, nor did he 
witness any harm or death of another person.  It 
is clear that he has suffered some guilt related 
to his perceived responsibility for this crash.  
This guilt may underpin some of his development 
of panic symptoms, and may also underpin 
recurrent depressive symptoms, and his guilt 
seems to have taken on almost delusional 
proportion at times.  This is consistent with a 
depressive diagnosis, but not consistent with 
that of post-traumatic stress disorder. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran suffers from PTSD.  The Board places greater 
probative value on the VA examination reports of June 1993 
and February 2000 in which three VA examiners determined that 
the veteran does not suffer from PTSD.  The record shows that 
each examiner reviewed the veteran's claims file, while it is 
unclear whether the mental health care professionals who 
diagnosed the veteran with PTSD conducted any such review.  
See Swann, Black and Elkins, all supra.  The Board also 
points out that the February 2000 examination was conducted 
by a Board of two psychiatrists who based their opinion on a 
90-minute interview with the veteran, a review of the four-
volume claims file and extensive testing including PTSD sub-
scales, the MCMI-II and the PAI.  See Owens and Guerrieri 
both supra.  The psychiatrists conclusion that the veteran's 
symptoms were attributable to diagnoses other than PTSD, 
namely major depressive disorder, dysthymic disorder or any 
number of anxiety disorders, is also supported by the record 
which documents an extensive history of psychiatric treatment 
for anxiety reaction with somatic complaints, anxiety 
neurosis, generalized anxiety disorder with panic attacks, 
obsessive compulsive personality disorder, and panic disorder 
with mild agoraphobia.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  Accordingly, the 
appeal is denied.


ORDER

Service connection for sleep apnea to include as secondary to 
a service-connected disability is denied.

Service connection for post-traumatic stress disorder is 
denied. 




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

